DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on June 22, 2022.  As directed by the amendment: claims 1, 3, and 7-33 have been amended, claims 2, and 4-6 have been cancelled, and claims 34-36 have been added.  Thus, claims 1, 3, and 7-36 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed December 21, 2021.
	Response to Arguments
Applicant’s arguments, see pg. 9, filed June 22, 2022, with respect to claim 1 have been fully considered and are persuasive, specifically in regards to Kim not teaching the flange has a convex surface to fit over a breast.  The rejection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 20180333523).
Regarding claim 36, Chang discloses a breast pump device (fig. 1a) comprising: a self-contained, in-bra wearable device (system 10 in fig. 1A) comprising: a housing (housing 12 in fig. 1A), the housing comprising: a battery (battery 48 in fig. 6a), and a pump configured to be powered by the battery and further configured to generate negative air pressure (motors 44 and 46; paragraph 84); and a breast shield (flange 14 in fig. 1A) comprising an integral structure (fig. 6a) comprising a breast flange and a nipple tunnel (see below), the breast flange being configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing (fig. 1A shows the flange inserted into the housing with the edges aligned).

    PNG
    media_image1.png
    581
    424
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7-10, 15, 17-20, 22, 24, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger (US 20040087898).
Regarding claim 1, Chang discloses a, the breast pump device comprising: 
a self-contained, in-bra wearable device (10 in fig. 1A) comprising: 
a housing (12 in fig. 1A), the housing comprising: 
a battery (48 in fig. 6A), and 
a pump configured to be powered by the battery and further configured to generate negative air pressure (motors 44 and 46 in fig. 6A); 
a breast shield (flange 14 in fig. 6A) comprising an integral structure comprising a breast flange and a nipple tunnel (see above), the breast flange being substantially rigid (paragraph 71), the breast flange comprising a convex surface shaped to fit over a breast (see below, the surface is convex as the surface is curved like the exterior of the a circle; the shield is intended to be fitted onto a breast so that the convex surface below fits over the breast), and the breast flange being configured to slide into the housing to attach to the housing (fig. 4); and 

    PNG
    media_image2.png
    436
    345
    media_image2.png
    Greyscale

a milk container configured to be attached to and removed from the housing (60 in fig. 8 is operatively attached to the housing).
However, Chang does not teach or disclose the breast flange being made of plastic.
However, Weniger teaches that the breast shield can be made of plastic (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the entire shield to be made from plastic, as taught by Weniger, for the purpose of providing an art recognized material which can be manufactured using common techniques (paragraph 29).
Regarding claim 3, in the modified device of Chang, Chang discloses the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel (the shield of Chang is functionally capable of rotating smoothly around a nipple since the claim does not require that the shield to be attached to the device or the nipple be fully latched).
Regarding claim 7, in the modified device of Chang, Chang discloses the breast shield is configured to be generally symmetrical about a centre line running from a top to a bottom of the breast shield when positioned upright for normal use (fig. 6A).
Regarding claim 8, in the modified device of Chang, Chang discloses the breast shield is configured to slide in and out from the housing, together with a diaphragm that prevents milk from reaching the pump (the examiner notes that the diaphragm is only functionally recited so that the shield is configured to slide in/out of the housing with a generic diaphragm since the details of the diaphragm are not recited).
Regarding claim 9, in the modified device of Chang, Chang discloses the housing is configured to slide onto the breast shield using guide members (the examiner notes that the guide members are functionally recited, as such, the shield is functionally capable of sliding onto the housing using generic guide members).
Regarding claim 10, in the modified device of Chang, Chang discloses the breast shield and the milk container are the only components configured to be directly removable from the housing in normal use or normal disassembly (the examiner notes that the “normal” disassembly is not defined and that the shield is removable from the housing; paragraph 105 discloses removing flange 14 and that the container would be removable to access the expressed milk).
Regarding claim 15, in the modified device of Chang, Chang discloses the milk container is substantially rigid (paragraph 21).
Regarding claim 17, in the modified device of Chang, Chang discloses the milk container has a surface shaped to continue a curved shape of the housing (the milk container is flexible so that it can continue and match a curved shape of the housing), so that the breast pump device can be held comfortably inside a bra (fig. 1 shows the device is intended to be work in-bra; paragraph 11).
Regarding claim 18, in the modified device of Chang, Chang discloses the milk container comprises a flexible valve that configured to self-seal under negative air pressure against a milk opening in the nipple tunnel and that further configured to permit milk to flow into the milk container (paragraph 21 discloses a duckbill valve).
Regarding claim 19, in the modified device of Chang, Chang discloses the milk container comprises a mechanical or magnetic mechanism that is configured to releasably attach or latch the milk container to the housing when the milk container is sufficiently pressed on to the housing (fitment 102 in fig. 10 is a mechanical mechanism).
Regarding claim 20, in the modified device of Chang, Chang discloses the milk container comprises a cap that is configured to be removable from the milk container (fitment 102 in fig. 10) and a removable valve that is configured to enable milk to pass into the milk container in one direction (valve 103 in fig. 10).
Regarding claim 22, in the modified device of Chang, Chang discloses the milk container is wider than the milk container is tall (the examiner notes that the direction of the “width” and “length” are not defined; fig. 11B shows that the container is oblong shape so that it has a direction which is wider than it is tall).
Regarding claim 24, in the modified device of Chang, Chang discloses he housing further comprises a wireless data communications system configured to be powered by the battery (paragraph 124).
Regarding claim 25, in the modified device of Chang, Chang discloses the housing has a front surface that is configured to fit inside a bra and to contact an inner surface of the bra, and a rear surface that is configured to be shaped to contact, at least in part, the breast shield (fig. 4).
Regarding claim 29, in the modified device of Chang, Chang discloses the pump is positioned at or close to a base of the housing (the examiner notes that the “base” is not positionally defined by the claim; as such, where the pump is located is considered to be the “base” of the housing).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger, as applied to claim 1 above, and further in view of Guthrie (US 20160220743).
Regarding claim 21, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above. Chang further teaches that the top of the milk container includes an optically clear region (fig. 11 shows the container as optically clear). However, modified Chang does not teach or disclose the top is aligned below one or more light emitters positioned in the base of the housing.
Guthrie teaches a breast pump system (fig. 8) having a milk collection container (fig. 8) and a housing (808 in fig. 8).  Guthrie further teaches that the system can include a sensor subsystem comprising at least one light emitter (603 in fig. 6a) to emit a light to at least one light detector (604 in fig. 6a; paragraph 63) for the purpose of calculating milk volume (paragraph 63).  Guthrie further teaches that this sensor subsystem may be placed in the base of the housing so it is aligned with the top of the milk container (fig. 8).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Chang to include the light emitter and light detector in the base of the housing, as taught by Guthrie, for the purpose of calculating expressed milk volume.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger, as applied to claim 1 above, and further in view of Makower (US 20160206794).
Regarding claim 26, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a visual and/or haptic indicator that indicates whether milk is flowing or not flowing into the milk container.
Makower  teaches a similar breast pump system (100 in fig. 1) having a visual indicator that indicates whether milk is flowing or not flowing into the milk container (250 in fig. 1; paragraph 163 discloses that the display indicates the volume and flow rate of the milk being expressed which is indicative of whether milk is flowing or not flowing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Chang to be capable of displaying volume and flow rate, as taught by Makower.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
	 Regarding claim 27, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a visual and/or haptic indicator that indicates if the pump is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the milk container above its base is increasing above a threshold rate of increase.
Makower teaches a similar breast pump system (100 in fig. 1) having a visual indicator (display 250 in fig. 1) that indicates if the pumping mechanism is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the container above its base is increasing above a threshold rate of increase (the examiner notes the threshold rate of increase has not been defined; as such, paragraph 163 discloses that the display displays a quantity of liquid in the container, i.e. volume of milk volume having been expressed, and paragraph 247 discloses that the display displays this information in real-time - indicating that the display is functionally capable of indicating if the pump is operating correctly based on the quantity of liquid if the container is increasing above a threshold rate of increase). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Chang to be capable of displaying volume and flow rate, as taught by Makower ‘794.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger, as applied to claim 1 above, in further view of Blondheim (US 20120277636).
  Regarding claim 28, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump comprises a piezo air pump.
Blondheim is directed towards a breast pump device (fig. 1) which comprises an air pump (66 in fig. 6).  Blondheim further teaches that the air pump can be a piezoelectric pump (paragraph 36).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Chang to be a piezoelectric pump, as taught by Blondheim for the purpose of rendering the pump small in size (paragraph 36).
Claims 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger, as applied to claim 1 above, in further view of Mendoza (US 6227936).
Regarding claims 30 and 35, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a total mass of the breast pump device, unfilled with milk, is less than 250gm.
Mendoza teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces (approx. 28 gm) when the pump is full (1:58-62). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Chang to be a lightweight air pump that enables the total weight of the system, unfilled with milk, to be less than 250gm, as taught by Mendoza since Mendoza teaches that a lightweight system is crucial for enabling the system to be supported by a bra.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger, as applied to claim 1 above, in further view of Baker (US 20090281485).
Regarding claim 31, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device makes less than 30dB noise at maximum power and less than 25dB at normal power, against a 20dB ambient noise.
Baker is directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump embodied as a motor (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing and by adding a counter balance to the motor (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Chang to have the device make less than 20 dB of noise during maximum power for the purpose of making the device for discrete and comfortable for the user and others around the user. 
Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger, as applied to claim 1 above, in further view of Phillips (US 20160296682).
Regarding claim 32, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the milk container is formed of an optically clear, dishwasher safe plastic.
Phillips teaches a container (120 in fig. 1) which is disclosed to be made from an optically clear, dishwasher safe plastic (paragraph 57 discloses the container being made from Tritan, which is disclosed by Applicant to be a plastic with the claimed features).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of Chang to be made from Tritan, as taught by Phillips, for the purpose of enabling the container to maintain its strength, integrity, and structure during suction (paragraph 57).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Weniger, as applied to claim 1 above, in further view of Myers (US 20070219486) and Phillips (US 20160296682).
Regarding claim 34, modified Chang teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast flange is formed of an optically clear, dishwasher safe plastic.
Myers teaches a self-contained, in bra breast pump (fig. 1) which comprises a breast shield (18 in fig. 2) that is optically clear (paragraph 65).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shield to be optically clear for the purpose of allowing a user to visualize the placement of the breast and nipple.
Phillips teaches a breast pump device (fig. 1) comprising a breast shield (110 in fig. 1).  Phillips further teaches that the material of the shield can be selected so that the shield can be washed in a dishwasher (paragraph 60).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the plastic material of the shield of modified Chang to be made from a dishwasher-safe plastic for the purpose of enabling the shield to be cleaned in the dishwasher for reuse, as taught by Phillips (paragraph 60).
Double Patenting
Applicant is advised that should claim 30 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-13, 15-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10881766 in view of Chang, Weninger and the teachings below (see table). 
Claim 1 of the issued patent claims all of the claimed limitations set forth in claims 1 and 36 except it does not claim that the breast flange being substantially rigid and formed of plastic with a convex surface and configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing.
Chang teaches the breast flange is substantially rigid and formed with a convex surface and is configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have these features for the purpose of providing a shield which can retain its shape during suction and sealingly interfaces with the housing (fig. 4).  
However, Weniger teaches that the breast shield can be made of plastic (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the entire shield to be made from plastic, as taught by Weniger, for the purpose of providing an art recognized material which can be manufactured using common techniques (paragraph 29).
App Claim
Ref Claim
Teaching
1
 
See discussion above
3
 
Chang teaches this feature is known in the art above
7
 
Chang teaches this feature is known in the art above
8
 
Chang teaches this feature is known in the art above
9
 
Chang teaches this feature is known in the art above
10
 
Chang teaches this feature is known in the art above
11
1
 
12
28
 
13
1
 
15
 
Chang teaches this feature is known in the art above
16
 
 
17
 
Chang teaches this feature is known in the art above
18
 
Chang teaches this feature is known in the art above
19
 
Chang teaches this feature is known in the art above
20
 
Chang teaches this feature is known in the art above
21
 
Guthrie teaches this feature is known in the art above
22
 
Chang teaches this feature is known in the art above
23
1
 
24
 
Chang teaches this feature is known in the art above
25
 
Chang teaches this feature is known in the art above
26
 
Makower teaches this feature is known in the art above
27
 
Makower teaches this feature is known in the art above
28
 
Blondheim teaches this feature is known in the art above
29
 
Chang teaches this feature is known in the art above
30
 
Mendoza teaches this feature is known in the art above
31
 
Baker teaches this feature is known in the art above
32
 
Philipps teaches this feature is known in the art above
33
1
 
34
 
Myers and Philips teaches this feature is known in the art above
35
 
Mendoza teaches this feature is known in the art above
36
 
see discussion above


Claims 1, 3, 7-11, 13, 15, 17-22, 24-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10926011 in view of Khalil (US 20130023821), Chang, and the teachings below. 
Claim 1 of the issued patent claims all of the claimed limitations set forth in claims 1 and 36 except it does not claim the housing having a battery, the breast shield comprising a nipple tunnel and flange, that the breast flange being substantially rigid and formed of plastic with a convex surface and configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing, and the milk container being configured for attachment and removal from the housing.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70) having a breast shield (1 in fig. 11) having a flange (12in fig. 6) and a nipple tunnel (13 in fig. 6) and a milk container (7’ in fig. 11)configured to be attached and removed from the housing (paragraph 69). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device having a breast shield with a flange and nipple tunnel and a milk
container configured to be attached and removed from the housing, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70). The modification of the breast shield would enable the shield to interface with the breast and receive the nipple and the modification of the milk container would enable the milk to be collected after expression.
Chang teaches a housing with a batter (see discussion above) and a breast flange is substantially rigid and formed with a convex surface and is configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have these features for the purpose of enabling recharging of the device and providing a shield which can retain its shape during suction and sealingly interfaces with the housing (fig. 4).  
However, Weniger teaches that the breast shield can be made of plastic (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the entire shield to be made from plastic, as taught by Weniger, for the purpose of providing an art recognized material which can be manufactured using common techniques (paragraph 29).
App Claim
Ref Claim
Teaching
1
 
See discussion above
3
 
Chang teaches this feature is known in the art above
7
 
Chang teaches this feature is known in the art above
8
 
Chang teaches this feature is known in the art above
9
 
Chang teaches this feature is known in the art above
10
 
Chang teaches this feature is known in the art above
11
1
 
13
8
 
15
 
Chang teaches this feature is known in the art above
17
 
Chang teaches this feature is known in the art above
18
 
Chang teaches this feature is known in the art above
19
 
Chang teaches this feature is known in the art above
20
 
Chang teaches this feature is known in the art above
21
 
Guthrie teaches this feature is known in the art above
22
 
Chang teaches this feature is known in the art above
23
 
 
24
 
Chang teaches this feature is known in the art above
25
 
Chang teaches this feature is known in the art above
26
 
Makower teaches this feature is known in the art above
27
 
Makower teaches this feature is known in the art above
28
 
Blondheim teaches this feature is known in the art above
29
 
Chang teaches this feature is known in the art above
30
 
Mendoza teaches this feature is known in the art above
31
 
Baker teaches this feature is known in the art above
32
 
Philipps teaches this feature is known in the art above
33
32
 
34
 
Myers and Philips teaches this feature is known in the art above
35
 
Mendoza teaches this feature is known in the art above
36
 
see discussion above


Claims 1, 3, and 7-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the US patents below in view of Chang, Weninger, and the teachings below (claim citations used off application info). 
17203050 (US 11357893)
17203109 (US 11260151)
17203313 (US 11311654)
17203327 (US 11413380)
Claim 1 of the issued patent claims all of the claimed limitations set forth in claims 1 and 36 except it does not claim that the breast flange being substantially rigid and formed of plastic with a convex surface and configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing.
Chang teaches the breast flange is substantially rigid and formed with a convex surface and is configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have these features for the purpose of providing a shield which can retain its shape during suction and sealingly interfaces with the housing (fig. 4).  
However, Weniger teaches that the breast shield can be made of plastic (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the entire shield to be made from plastic, as taught by Weniger, for the purpose of providing an art recognized material which can be manufactured using common techniques (paragraph 29).
App Claim
Ref Claim
Teaching
1
 
See discussion above
3
 
Chang teaches this feature is known in the art above
7
 
Chang teaches this feature is known in the art above
8
 
Chang teaches this feature is known in the art above
9
 
Chang teaches this feature is known in the art above
10
 
Chang teaches this feature is known in the art above
11
 1 of '050 25 of '10923 of '3131 of '327
 
12
16 of '050 26 of '10924 of '31312 of '327
 
13
1 of '05027 of '10925 of '3131 of '327
 
14
28 of '10926 of '313
 
15
 
Chang teaches this feature is known in the art above
16
 
 
17
 
Chang teaches this feature is known in the art above
18
 
Chang teaches this feature is known in the art above
19
 
Chang teaches this feature is known in the art above
20
 
Chang teaches this feature is known in the art above
21
 
Guthrie teaches this feature is known in the art above
22
 
Chang teaches this feature is known in the art above
23
23 of '327
 
24
 
Chang teaches this feature is known in the art above
25
 
Chang teaches this feature is known in the art above
26
 
Makower teaches this feature is known in the art above
27
 
Makower teaches this feature is known in the art above
28
 
Blondheim teaches this feature is known in the art above
29
 
Chang teaches this feature is known in the art above
30
 
Mendoza teaches this feature is known in the art above
31
 
Baker teaches this feature is known in the art above
32
 
Philipps teaches this feature is known in the art above
33
1 of '05027 of '10925 of '313
 
34
 
Myers and Philips teaches this feature is known in the art above
35
 
Mendoza teaches this feature is known in the art above
36
 
see discussion above


Claims 1, 3, and 7-10, 15, 17-22, 24-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the US patents below in view of Chang, Weninger, and the teachings below. 
17203079
17203216
17203259
Claim 1 of the reference claims all of the claimed limitations set forth in claims 1 and 36 except it does not claim that the breast flange being substantially rigid and formed of plastic with a convex surface and configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing.
Chang teaches the breast flange is substantially rigid and formed with a convex surface and is configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have these features for the purpose of providing a shield which can retain its shape during suction and sealingly interfaces with the housing (fig. 4).  
However, Weniger teaches that the breast shield can be made of plastic (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the entire shield to be made from plastic, as taught by Weniger, for the purpose of providing an art recognized material which can be manufactured using common techniques (paragraph 29).
App Claim
Ref Claim
Teaching
1
 
See discussion above
3
 
Chang teaches this feature is known in the art above
7
 
Chang teaches this feature is known in the art above
8
 
Chang teaches this feature is known in the art above
9
 
Chang teaches this feature is known in the art above
10
 
Chang teaches this feature is known in the art above
15
 
Chang teaches this feature is known in the art above
17
 
Chang teaches this feature is known in the art above
18
 
Chang teaches this feature is known in the art above
19
 
Chang teaches this feature is known in the art above
20
 
Chang teaches this feature is known in the art above
21
 
Guthrie teaches this feature is known in the art above
22
 
Chang teaches this feature is known in the art above
24
 
Chang teaches this feature is known in the art above
25
 
Chang teaches this feature is known in the art above
26
 
Makower teaches this feature is known in the art above
27
 
Makower teaches this feature is known in the art above
28
 
Blondheim teaches this feature is known in the art above
29
 
Chang teaches this feature is known in the art above
30
 
Mendoza teaches this feature is known in the art above
31
 
Baker teaches this feature is known in the art above
32
 
Philipps teaches this feature is known in the art above
34
 
Myers and Philips teaches this feature is known in the art above
35
 
Mendoza teaches this feature is known in the art above
36
 
see discussion above


Claims 1, 3, and 7-10, 15, 17-22, 24-32, and 34-36  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the following copending Applications in view of Chang, Weninger, and the teachings below. 
17223384
17181057
Claim 1 of the reference claims all of the claimed limitations set forth in claims 1 and 36 except it does not claim that the breast flange being substantially rigid and formed of plastic with a convex surface and configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing.
Chang teaches the breast flange is substantially rigid and formed with a convex surface and is configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have these features for the purpose of providing a shield which can retain its shape during suction and sealingly interfaces with the housing (fig. 4).  
However, Weniger teaches that the breast shield can be made of plastic (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the entire shield to be made from plastic, as taught by Weniger, for the purpose of providing an art recognized material which can be manufactured using common techniques (paragraph 29).
App Claim
Ref Claim
Teaching
1
 
See discussion above
3
 
Chang teaches this feature is known in the art above
7
 
Chang teaches this feature is known in the art above
8
 
Chang teaches this feature is known in the art above
9
 
Chang teaches this feature is known in the art above
10
 
Chang teaches this feature is known in the art above
15
 
Chang teaches this feature is known in the art above
17
 
Chang teaches this feature is known in the art above
18
 
Chang teaches this feature is known in the art above
19
 
Chang teaches this feature is known in the art above
20
 
Chang teaches this feature is known in the art above
21
 
Guthrie teaches this feature is known in the art above
22
 
Chang teaches this feature is known in the art above
24
 
Chang teaches this feature is known in the art above
25
 
Chang teaches this feature is known in the art above
26
 
Makower teaches this feature is known in the art above
27
 
Makower teaches this feature is known in the art above
28
 
Blondheim teaches this feature is known in the art above
29
 
Chang teaches this feature is known in the art above
30
 
Mendoza teaches this feature is known in the art above
31
 
Baker teaches this feature is known in the art above
32
 
Philipps teaches this feature is known in the art above
34
 
Myers and Philips teaches this feature is known in the art above
35
 
Mendoza teaches this feature is known in the art above
36
 
see discussion above


This is a provisional nonstatutory double patenting rejection.
Claims 1, 3, and 7-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the following copending Applications in view of Chang, Weninger, and the teachings below. 
17203150
17203179
17203292
17203355
17203418
Claim 1 of the issued patent claims all of the claimed limitations set forth in claims 1 and 36 except it does not claim that the breast flange being substantially rigid and formed of plastic with a convex surface and configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing.
Chang teaches the breast flange is substantially rigid and formed with a convex surface and is configured to slide into the housing to attach to the housing such that an outer edge of the breast flange aligns with an outer edge of the housing (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have these features for the purpose of providing a shield which can retain its shape during suction and sealingly interfaces with the housing (fig. 4).  
However, Weniger teaches that the breast shield can be made of plastic (paragraph 29).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the entire shield to be made from plastic, as taught by Weniger, for the purpose of providing an art recognized material which can be manufactured using common techniques (paragraph 29).
App Claim
Ref Claim
Teaching
1
 
See discussion above
3
 
Chang teaches this feature is known in the art above
7
 
Chang teaches this feature is known in the art above
8
 
Chang teaches this feature is known in the art above
9
 
Chang teaches this feature is known in the art above
10
 
Chang teaches this feature is known in the art above
11
1 of '15019 of '1791 of '29211 of '41811 of '355
 
12
12 of '15020 of '17912 of '29212 of '41812 of '355
 
13
13 of '15021 of '17913 of '29213 of '41813 of '355
 
14
14 of '15022 of '17914 of '29214 of '41814 of '355
 
15
 
Chang teaches this feature is known in the art above
16
 
 
17
 
Chang teaches this feature is known in the art above
18
 
Chang teaches this feature is known in the art above
19
 
Chang teaches this feature is known in the art above
20
 
Chang teaches this feature is known in the art above
21
 
Guthrie teaches this feature is known in the art above
22
 
Chang teaches this feature is known in the art above
23
23 of '15023 of '17923 of '29223 of '41823 of '355
 
24
 
Chang teaches this feature is known in the art above
25
 
Chang teaches this feature is known in the art above
26
 
Makower teaches this feature is known in the art above
27
 
Makower teaches this feature is known in the art above
28
 
Blondheim teaches this feature is known in the art above
29
 
Chang teaches this feature is known in the art above
30
 
Mendoza teaches this feature is known in the art above
31
 
Baker teaches this feature is known in the art above
32
 
Philipps teaches this feature is known in the art above
33
13 of '15021 of '17913 of '35513 of '418
 
34
 
Myers and Philips teaches this feature is known in the art above
35
 
Mendoza teaches this feature is known in the art above
36
 
see discussion above


This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
	Excepting for the double patenting rejections above, claims 11-14, 16, 23, and 33 are allowable over the art.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the closest piece of art is Chang, which fails to teach or disclose a diaphragm configured to prevent milk from reaching the pump.  Instead, Chang teaches a vacuum mechanism which compresses and decompresses the conduit (paragraph 22).  As such, PHOSITA would have no reason to modify the device to include a diaphragm.
Claims 12-14 and 33 contain allowable subject matter by virtue of being dependent on claim 11.
Regarding claim 16, the closest piece of art is Chang, which fails to teach or disclose the milk container is configured to attach to a lower part of the housing and to form a flat bottomed base for the breast pump device.  Instead, Chang teaches that the milk container attaches to a top part of the housing (fig. 11B). Additionally, the container is fully positioned within the housing and does not form a flat bottomed base for the device.
	Regarding claim 23, the closest piece of art is Chang, which fails to teach or disclose the nipple tunnel comprises an opening which allows expressed milk to flow into the milk container under gravity. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783